            Case 1:20-cv-03025-GHW Document 51 Filed 08/19/20 Page 1 of 2
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
                                                          DATE FILED: 8/19/2020
    Pillsbury Winthrop Shaw Pittman LLP
    31 West 52nd Street | New York, NY 10019-6131 | tel 212.858.1000 | fax 212.858.1500
                                                                                          MEMORANDUM ENDORSED
                                                                                                         Anne C. Lefever
                                                                                                        tel: 212.858.1267
                                                                                           anne.lefever@pillsburylaw.com

August 17, 2020

VIA CM/ECF
Hon. Gregory H. Woods
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse, 500 Pearl Street
New York, NY 10007

         Re: Delta Air Lines, Inc. v. Bombardier Inc., No. 1:20-cv-3025
Dear Judge Woods:
We represent Defendant Bombardier Inc. in the above-referenced matter, and write pursuant to
Rule 4(A)(ii) of Your Honor’s Individual Rules of Practice, as well as this Court’s orders dated
May 22, 2020 (the “May 22 Order”) and May 27, 2020 (the “May 27 Order”), to request leave to
file under seal four documents with narrowly tailored redactions of pricing references, and to file
redacted versions of the same documents (the “Redacted Exhibits”) attached hereto. Plaintiff Delta
Air Lines, Inc. consents to this request.

These Redacted Exhibits, which are annexed to the Declaration of Anne C. Lefever, are:

    (i)       Ex. 4, Letter Agreement No. LA-C0922-01, dated April 27, 2016;
    (ii)      Ex. 5, Letter Agreement No. LA-C0922-07, dated April 27, 2016;
    (iii)     Ex. 6, Letter Agreement No. LA-C0922-20, dated April 27, 2016; and
    (iv)      Ex. 8, Contract Change Order No. 3 re. PA-C0922, dated December 31, 2018.

Under Rule (4)(A)(ii) of Your Honor’s Individual Rules of Practice, a party seeking to file any
document under seal must address the presumption in favor of public access to judicial documents.
The Second Circuit set forth the relevant standard in Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110 (2d Cir. 2006). Under Lugosch, “[t]here is a common law presumption in favor of
permitting public access to judicial documents, which are those documents ‘relevant to the
performance of the judicial function and useful in the judicial process.” GoSMiLE, Inc. v. Dr.
Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649 (S.D.N.Y. 2011) (quoting Lugosch, 435
F.3d at 119). A court balances this common law presumption of access against competing
comparisons, including “the privacy interests of those resisting disclosure.” Lugosch, 435 F.3d at
120 (quoting United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)). Thus, the issue is

www.pillsburylaw.com
           Case 1:20-cv-03025-GHW Document 51 Filed 08/19/20 Page 2 of 2


August 17, 2020
Page 2

whether “the privacy interests of the defendants outweigh the presumption of public access.”
GoSMiLE, 769 F. Supp. 2d at 649-50.

In its May 22 Order, this Court stated that it would consider an application by Plaintiff to redact
“the specific dollar references” in the Complaint, noting that such dollar references were “the
feature to which the Court has accorded the least weight for the presumption of public access.”
Dkt. No. 3 at 8. In its May 27 Order, the Court granted Plaintiff’s application to seal pricing
information in the Complaint, in part because the redacted dollar references were “unlikely to
factor into the Court’s determination of whether Defendant breached the terms of its contract with
Plaintiff.” Dkt. No. 12 at 2. These Orders are in harmony with a wide body of case law holding
that, with respect to sealing pricing terms, privacy interests outweigh the presumption of public
because the parties’ “competitive position[s] would be affected at most, if not all, economic levels,
vis-a-vis their direct and indirect competitors, upstream suppliers and downstream customers.”
Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 609, 614 (S.D.N.Y.
1998) (granting motion to seal “rates charged and incentives offered to cable operators (or
disclosure of information from which those rates could be obtained) [that] would hinder HBO’s
ability to obtain favorable rates from cable operators and other service providers”); see also
GoSMiLE, Inc. at 649-50 (finding the “privacy interests of the defendants outweigh the
presumption of public access” for documents containing “highly proprietary material concerning
the defendants’ marketing strategies, product development, costs and budgeting”); Time Inc. Retail
v. Newsways Servs., No. 16-CV-9479 (VSB) (JLC), 2018 WL 316995, at *3 n.4 (S.D.N.Y. Jan 8.,
2018) (accepting plaintiff’s redactions to “preserve sensitive pricing . . . information” that would
otherwise allow competitors to calculate the sums plaintiff charged and refunded to defendant).

Here, Defendant seeks to redact the same specific dollar references that this Court previously
sealed, as well as additional dollar references of the exact same nature, that Bombardier does not
believe will factor into the Court’s ruling on the Motion to Dismiss the Complaint. Defendant also
deliberately drafted its Memorandum of Law in Support of Motion to Dismiss to avoid citing any
dollar references, so as to minimize the volume of material to be filed under seal and preserve
public access to the arguments that form the basis for the motion.

Accordingly, Defendant respectfully requests that Your Honor permit Bombardier to file under
seal the highlighted, unredacted versions of Exs. 4, 5, 6, and 8, and file the redacted versions of
these exhibits attached hereto, which Bombardier believes conform with this Court’s May 22 and
May 27 Orders. No previous requests by Defendant for this relief have been made.

                                                                       Respectfully Submitted,

                                                                       /s/ Anne C. Lefever
                                                                       Anne C. Lefever
cc: All counsel of record (via CM/ECF) Application granted.        The Court has previously described the factors it must consider in
                                           determining whether a document may be sealed from the public. See generally Dkt. No 3. Here,
                                           Defendant seeks to redact the same dollar references at issue in the Court's May 27, 2020 order,
                                           and additional dollar references of the same nature. Therefore, for the reasons stated in that
                                           order, Defendant's request to file under seal the highlighted, unredacted versions of Exhibits 4, 5,
www.pillsburylaw.com
                                           6, and 8, and file the redacted versions of the same documents, is granted. The Court's evaluation
                                           of the weight of the presumption of public access, and the propriety of sealing this information,
                                           may change if it is presented with additional information that affects its assessment.
                                           SO ORDERED.
                                           Dated: August 19, 2020                  _____________________________________
                                           New York, New York                               GREGORY H. WOODS
                                                                                           United States District Judge
